Crosby, J.
This is a suit in equity brought to restrain the defendants from engaging in the ice business within any city or town in which the employee had worked for the plaintiffs or their successor, for a period of five years after any termination of said employment, and for the assessment of damages. A contract in writing dated April 23, 1927, is relied on by the plaintiffs, the parties thereto being the plaintiffs and the defendant John Jacobs. The case was referred to a master who found that the prayer for damages was waived by the plaintiffs.
*409The master further found as follows: From about April 1, 1927, to January 27, 1931, the plaintiffs were engaged in the ice business, in Malden, as partners under the firm name of Kelly and West, and did business in parts of Malden, Everett and Melrose. In April, 1927, the defendant John Jacobs (hereafter referred to as the deféndant unless otherwise indicated), who had previously been in the employ of the plaintiff Kelly, continued in his employment for the partnership and thereafter worked for it at various times from about April of each year until October or early in November. He terminated this employment about the middle of October, 1930. On January 27, 1931, the plaintiffs, together with the wife of the plaintiff West, caused a corporation to be formed under the name of Kelly & West, Inc., which purchased the business of the partnership including its assets and good will. Fifty-nine per cent of the stock of the corporation was owned by West, one per cent by his wife and forty per cent by Kelly: These three stockholders are the directors of the corporation. The master also found that the contract of employment was not specifically assigned to'the corporation; that the partners acting under the advice of counsel intentionally excluded it from the transfer and it did not pass to the corporation; that the plaintiffs devoted themselves entirely to the business of Kelly & West, Inc.; that as managers of the corporation it was their intention to employ the defendant again in the spring of 1931 in the manner in which he had been previously employed by the partnership; that as individuals they could not have furnished employment in the business to the defendant after the date of the formation of the corporation; that the territory covered by the places above mentioned consisted of ten routes and the defendant was employed on all of these routes.
The defendant Emma L. Jacobs is the wife of John Jacobs and a sister of the plaintiff Kelly. The master found that she knew of her husband’s employment by the partnership but had no knowledge of his contract with the plaintiffs; that for the purpose of providing steady employment for her husband she used money she had earned to pur*410chase an automobile truck and had a body built for the same, and had the words “Standard Ice Company” printed on it; and that she had window cards printed for the ice business and had arranged for the purchase of ice at wholesale. In all these matters she used her own money, and upon the advice of counsel she had recorded in thé office of the city clerk of Malden a “Married Woman’s Certificate and Business Name Notice.” The master found that she acted in good faith and is the owner of the business known as Standard Ice Company; that the plaintiffs had never in any capacity used this name in their business. The defendant entered the employ of his wife on or about April 10, 1931, in the ice business and solicited patronage on certain streets of routes in which he had formerly been employed by the partnership of Kelly and West.
The contract upon which the plaintiffs rely was a contract for personal services. No definite term for such employment was therein stated. It appears that after January 27, 1931, when the ice business was sold and transferred with all its assets to Kelly & West, Inc., the plaintiffs neither as individuals nor as members of the partnership had any legal title in the ice business; they neither owned nor carried on any ice business where the defendant could be employed. The corporation was not a party to the .contract between the plaintiffs and the defendant and acquired no rights thereunder by reason of the transfer of the business and assets of the partnership to it. The fact that nearly all the corporation stock was owned by the plaintiffs and they managed the business of the corporation did not obligate the defendant to continue in the employ of the corporation. As ruled by the trial judge, the plaintiffs, by the sale and transfer of their business to the corporation and by entering into its management before the acts complained of were committed, “incapacitated themselves from performing their contract with the male defendant.” It is plain that upon the facts found the plaintiffs’ ownership of stock in the corporation did not entitle them to maintain the bill and the judge in substance so ruled.
*411The case in principle is governed by Myott v. Greer, 204 Mass. 389, where a bill was brought to restrain the defendant from carrying on an express business in violation of an agreement with the plaintiff. The following facts appeared: The defendant sold and conveyed to the plaintiff all the property used in his business “together with the good will of the business,” and in the bill of sale covenanted that he would “not engage in the express ... business in any form whatever, within twenty (20) miles of the town” where the business sold was located “for a period of ten years either directly or indirectly.” The plaintiff, after carrying on the business for ten months, organized a corporation to which in consideration of capital stock issued to him he conveyed “the business assets, good will and personal property of every description belonging to . . . [him] and used or capable of being used in connection with the business.” Thereafter the corporation mortgaged its tangible property, and later the mortgage was foreclosed and the corporation ceased to function. The plaintiff then resumed the express business on his own account. The defendant had been conducting an express business in violation of his covenant. In view of these facts it was said by Loring, J., at page 392: “The defendant’s covenant which is the foundation of this suit is valid since it is attached to the good will sold by Greer to the plaintiff and by the plaintiff to the corporation .... The corporation is the owner of that good will, and it is the corporation only as the owner of that good will that has a right to enforce the covenant.” See also Marshall Engine Co. v. New Marshall Engine Co. 203 Mass. 410, and cases cited.
It is earnestly argued by the plaintiff’s counsel that the present case is governed by C. H. Batchelder & Co. Inc. v. Batchelder, 220 Mass. 42, where it was said by Braley, J., at page 44: “The purpose of the defendant as the founder and organizer of the corporation, over whose affairs as its president and treasurer he exercised unrestricted control until the receivership, was plainly to enable him to do business in corporate form. The findings of the judge leave no doubt that he treated the business as being essentially *412the same as if it were his own. The corporation was his creature or. instrumentality and in reality the business remained his personal business, which he transacted under the corporate name.” The foregoing statements afford no basis for the plaintiffs’ contention that the defendant in the case at bar was liable to the plaintiffs under the contract of employment after the plaintiffs had sold and transferred their ice business and assets, to the corporation.
The plaintiffs have filed in this court a motion to the effect that, if it is held that the right to enforce the agreement passed to the corporation by operation of law, they, may be allowed by this court to amend the bill by striking out the names of the plaintiffs and substituting therefor the following: “Lorimer T. West and Lawrence M. Kelly, both of Malden, in the County of Middlesex ... for and in behalf of Kelly & West Inc., ... or in such other manner as to this Court may seem meet and proper.”
We are of opinion that this motion should not be allowed. West and Kelly in their own names have no right to bring an action in behalf of the corporation to enforce the agreement. If the corporation has any rights under the agreement, it can be enforced only by a proceeding brought directly in the name of the corporation. From the findings that the contract “was not specifically assigned to the corporation,” “that said .contract did not run to the ‘successors or/and assigns’ of the partnership,” “that the • partners, acting under the advice of counsel, intentionally excluded said, contract from any part of the transfer, and that it did not pass to the corporation,” it is manifest that the corporation had no rights under the contract to which it was not a party. It is unnecessary to decide whether the corporation would have obtained any interest in the contract, which was for personal services to be rendered by the defendant, even if it had been specifically assigned to the corporation.. The circumstance that the plaintiffs own ninety-nine per cent of the capital stock and for that reason are personally interested in the enforcement of the contract presents no legal reason for the maintenance of the bill by them individually or by the corporation. It follows that if the amendment were *413allowed the bill as amended could not be maintained for the reasons stated.
The cases of Walker Coal & Ice Co. v. Westerman, 263 Mass. 235, and Walker Coal & Ice Co. v. Love, 273 Mass. 564, are distinguishable in their facts from the present case.
We find no error in the manner with which the plaintiff’s requests for rulings were dealt with by the presiding judge. The final decree is affirmed with costs of the appeal.

Ordered accordingly.